IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-83,274-02



                              EX PARTE TYRONE CADE



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
       IN CAUSE NO. F11-33962-R IN THE 265 TH DISTRICT COURT
                         DALLAS COUNTY



       Per curiam.


                                         ORDER

       In August 2012, a jury found applicant guilty of the offense of capital murder. The

jury answered the statutory punishment questions in such a way that the trial court set

applicant’s punishment at death. On April 28, 2014, the State filed in this Court its brief on

applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b)1 , applicant’s initial



       1
        Unless otherwise indicated all references to Articles refer to the Code of
Criminal Procedure.
                                                                                    Cade - 2

application for a writ of habeas corpus was due to be filed in the trial court on or before

September 10, 2014, assuming a motion for extension was timely filed and granted. It has

been more than a year since the application was due in the trial court. Accordingly, we order

the trial court to resolve any remaining issues in the case within 180 days from the date of

this order. The clerk shall then immediately transmit the complete writ record to this Court.

Any extensions of time shall be obtained from this Court.

       IT IS SO ORDERED THIS THE 16TH DAY OF DECEMBER, 2015.




Do Not Publish